DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-7 in the reply filed on 24MAY2022 is acknowledged. Claims 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim.
Priority
Benefit of domestic priority of application 15/574,825 filed on 11/16/2017 under 35 U.S.C. 120, 121, or 119e is acknowledged.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 18MAY2015. It is noted, however, that applicant has not filed a certified copy of the 201510250934.5 application as required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) based upon an application filed in China on 18MAY2015. The claim for priority cannot be based on said application because the subsequent nonprovisional or international application designating the United States was filed more than twelve months thereafter and no petition under 37 CFR 1.55 or request under PCT Rule 26bis.3 to restore the right of priority has been granted.
Applicant may wish to file a petition under 37 CFR 1.55(c) to restore the right of priority if the subsequent application was filed within two months from the expiration of the twelve-month period and the delay was unintentional.  A petition to restore the right of priority must include: (1) the priority claim under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) in an application data sheet, identifying the foreign application to which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing (unless previously submitted); (2) the petition fee set forth in 37 CFR 1.17(m); and (3) a statement that the delay in filing the subsequent application within the twelve-month period was unintentional.  The petition to restore the right of priority must be filed in the subsequent application, or in the earliest nonprovisional application claiming benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) to the subsequent application, if such subsequent application is not a nonprovisional application.  The Director may require additional information where there is a question whether the delay was unintentional.  The petition should be addressed to:  Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
Note that if applicant wishes that the pending application have the benefit of the filing date of the first filed application, applicant must, besides making reference to the intermediate application, also make reference to the first application. See Sticker Indus. Supply Corp. v. Blaw-Knox Co., 405 F.2d 90, 160 USPQ 177 (7th Cir. 1968) and Hovlid v. Asari, 305 F.2d 747, 134 USPQ 162 (9th Cir. 1962). The reference to the prior applications must identify all of the prior applications and indicate the relationship (i.e., continuation, divisional, or continuation-in-part) between each nonprovisional application in order to establish copendency throughout the entire chain of prior applications. Appropriate references must be made in each intermediate application in the chain of prior applications. See MPEP § 211.02 for guidance regarding properly referencing prior applications. MPEP 211.01(b).II.
Claim Interpretation
Claims 1-7 are device claims, not method claims and as such the material worked upon and method of use (such as valves being open or closed) is not part of the claimed invention per se, only the claimed device structure. Furthermore, the Examiner notes that the claims do not require as part of the invention “a ship ballast water treatment filter” or any of the associated elements of “a ship ballast water treatment filter”. The claims are interpreted as requiring only piping structure and a tank with structures considered appropriate/capable of the specified functions.
The limitations “ballast water”, “cleaning liquid”, and “backwash fresh water” sets forth a method and/or the material worked on as an intended use of the apparatus. A claim is only limited by positively recited elements and thus, “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.
Claim Objections
Claims 1-5, are objected to because of the following informalities:  Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). See MPEP 6083.01(m).  
Claim 1 line(s) 3 sets forth the limitation “-located” and should be corrected to - - located - -. 
Claim 4 line(s) 7 sets forth the limitation “the filter water inlet valve is close” and should be corrected to - - the filter water inlet valve is closed - -. 
Claim 4 line(s) 11 sets forth the limitation “the filter water outlet valve is close” and should be corrected to - - the filter water outlet valve is closed - -. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 line(s) 2-3 sets forth the limitation “the connection”. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 line(s) 6,7,12 sets forth the limitation “the process”. There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 4, the terms “near” and “close” is a relative term which renders the claim indefinite. The term “near” and “close” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear where the valves are required to be located as being “near” or “close”.
Claim 4 line(s) 5,10,12 sets forth the limitation “a valve” and “the valve”. It is unclear which valve is discussed as there are multiple valves. Please use a unique identifier for each valve.
Claim 5 line(s) 12 sets forth the limitation “the process”. There is insufficient antecedent basis for these limitations in the claim.
Claim 5 line(s) 2-4,6 sets forth the limitation “a valve” and “the valve”. It is unclear which valve is discussed as there are multiple valves. Please use a unique identifier for each valve.
Regarding claim 6, it is unclear how the water pump can be “open”. Perhaps the Applicant intended “a water pump which is open” to be - - a water pump which is in use - -.
Claim 7 line(s) 5 sets forth the limitation “the process”. There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHO (WO 2011071047).
Regarding claim 1, CHO teaches a method for cleaning membrane cartridge for ballast water treatment and method for cleaning filter (title, Figs., see translation) including:
Annotated Fig. 1

    PNG
    media_image1.png
    929
    1479
    media_image1.png
    Greyscale

a filter cleaning pipeline (Fig. 1 #700a-c) and a cleaning liquid preparation tank (Fig. 1 #7) located in the filter cleaning pipeline;
the cleaning liquid preparation tank comprising a cleaning liquid outlet (annotated Fig. 1) and a cleaning liquid reinjection opening (annotated Fig. 1);
the filter cleaning pipeline comprising a cleaning liquid injection pipeline (Fig. 1 #700b,c) arranged between the cleaning liquid outlet of the cleaning liquid preparation tank and a filter water inlet (Fig. 1 #32), and a cleaning liquid reinjection pipeline (Fig. 1 #700a) arranged between a filter water outlet (Fig. 1 #30) and the cleaning liquid reinjection opening of the cleaning liquid preparation tank; and,
the cleaning liquid prepared in the cleaning liquid preparation tank is capable of being injected into a filter via the cleaning liquid injection pipeline and re-injected into the cleaning liquid preparation tank via the cleaning liquid reinjection pipeline.
Regarding claim 2, the claim sets forth a cleaning liquid composition, which is the material worked upon and does not limit the structure of a claimed device (see claim interpretation above).
Regarding claim 3, CHO teaches the filter is located in a ballast water main pipeline of a ship ballast water management system (Fig. 1; title; note that the filter itself is not positively claimed; see claim interpretation above);
the filter water inlet (Fig. 1 #32) is connected with a filter water inlet pipe (annotated Fig. 1);
the filter water outlet (Fig. 1 #30) is connected with a filter water outlet pipe (annotated Fig. 1);
two ends of the cleaning liquid injection pipeline are respectively connected with the cleaning liquid outlet of the cleaning liquid preparation tank and the filter water inlet pipe (Fig. 1); and,
two ends of the cleaning liquid reinjection pipeline are respectively connected with the filter water outlet pipe and the cleaning liquid reinjection opening of the cleaning liquid preparation tank (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 is rejected under 35 U.S.C. 103 as being obvious over CHO (WO 2011071047).
Regarding claims 4-5, CHO teaches the filter water inlet pipe is provided with a filter water inlet valve (Fig. 1 #705);
the connection between the cleaning liquid injection pipe and the filter water inlet pipe is located at downstream of the filter water inlet valve (Fig. 1);
the cleaning liquid injection pipeline is provided with a valve (annotated Fig. 1) at a position near the filter water inlet pipe;
the filter water outlet pipe is provided with a filter water outlet valve (Fig. 1 #701),
a connection between the cleaning liquid reinjection pipeline and the filter water outlet pipe is located at upstream of the filter water outlet valve (Fig. 1).
CHO does not teach the cleaning liquid reinjection pipeline is provided with another valve; however, it is obvious to one having ordinary skill in the art to provide as many valves as necessary in order to regulate the fluid flow in the recirculation loop.
CHO further teaches:
a water pump (Fig. 1 #703);
the injection pipe has another valve (Fig. 1 #704);
a backwash pipe (Fig. 1 #602);
a backwash pipe valve (Fig. 1 #603).
Regarding claim 6, CHO does not teach a second pump; however, it is obvious to one having ordinary skill in the art to provide as many pumps as necessary in order to provide the necessary pressure for the fluid flow in the recirculation loop.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over CHO (WO 2011071047) in view of BARNEY (US 723977).
Regarding claim 7, CHO teaches the cleaning liquid preparation tank is provided with a stirring motor, a stirring shaft and stirring blades (annotated Fig. 1 cropped) connected with the motor, the motor driving the stirring blades to stir liquid in the cleaning liquid preparation tank.
CHO is silent as to an electric motor. However, BARNEY teaches a fluid agitator (title, Figs.) including a tank (Figs. 1-2 #A) provided with an electric motor (Figs. 1-2 #F; P2/L37), a stirrer (Figs. 1-2 #C), and blades (Fig. 2 #D), which one having ordinary skill in the art would understand as a conventional stirred tank for the purpose of agitating fluids.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to specify the motor of CHO to be as is conventionally known in the art. The references are combinable, because they are in the same technological environment of fluid systems. See MPEP 2141 III (A) and (G).
annotated Fig. 1 cropped

    PNG
    media_image2.png
    281
    281
    media_image2.png
    Greyscale

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Liam Royce/Examiner, Art Unit 1777
LIAM A. ROYCE
Primary Examiner
Art Unit 1777